Citation Nr: 1712381	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of Department of Veterans Administration (VA) death benefits.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.

The Veteran died in October 2000, and the appellant seeks recognition as his surviving spouse in her pursuit of entitlement to VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the matter has been transferred to the Regional Office in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In general, under 38 C.F.R. § 3.50 (a), a 'spouse' is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements under 38 C.F.R. § 3. (j).  Essentially, 38 C.F.R. §  3.1(j) simply requires a marriage that was valid under the laws of the place where the parties were living when they married.

Under 38 C.F.R. § 3.50(b), a 'surviving spouse' is defined as a person who was the spouse of the veteran at the time of the veteran's death, and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) has not remarried or has not, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

The provisions under 38 C.F.R. § 3.53 clarify that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, then the continuity of cohabitation will not be considered as having been broken.  38 C.F.R. §3.53.

In a VA Form 21-354, received by on March 13, 2008, the appellant indicated she was the surviving spouse of the Veteran.  She stated that the Veteran had been previously married to a person named [redacted] and the Veteran had divorced before the Veteran and herself got married in Detroit, Michigan in December 1971; she also indicated that although they were separated in the 1980s and their marriage did not end until the Veteran's death in 2000.

The appellant claimed that the original death certificate, which listed the Veteran's marital status as "divorced" had been filled out by her daughter.  She stated that her daughter assumed they were divorced since they had been separated for so long.  The death certificate amended to show marital status as "married" and spouse's name as that of the appellant was amended on December 27, 2007.

The appellant claimed received a widow's pension from the Social Security Administration (SSA).  The SSA confirmed that the appellant was receiving Social Security income but the BIC code used for her claim was "D6" for "surviving divorced wife, age 60 or over (1st claimant)."

In a November 2008 statement, the appellant contends that she and the Veteran got married in 1971 and had three children.  Two were born before the marriage, in 1966 and 1967, and a third child was born in 1973.  She stated that she left the Veteran because he was very abusive.

In a May 2009 VA 21-686c, the appellant indicated that she knew of only one time that the Veteran was married and that marriage was between herself and the veteran.  

In statements received in May 2009, the appellant stated that she and the Veteran got married in December 1971 and she had no reason to believe that there was any legal impediment to their marriage.  She stated they were not together when the Veteran died because after 17 years being together, he was physically abusive to her, and she left him in the 1980s.  She also indicated that she did not remarry since the death of the Veteran.

Significant questions have been raised by review of the record in that the appellant's contentions and testimony conflict with the statements made by the Veteran during his lifetime.  In particular, although there is clear evidence that the Veteran and the appellant were married in Michigan in December 1971, the Veteran indicated in multiple items submitted to VA that the marriage ended in divorce in October 1983.  

On a VA Form 21-526, received on September 28, 1995, the Veteran stated that he got married to [redacted] in April 1960 but the marriage ended in divorce in 1967.  He also stated that he got married to [redacted] (the appellant) in Detroit, Michigan in December 1971 but his marriage to the appellant ended in October 1983.  He further stated that he got married to [redacted] in Detroit, Michigan in 1985 and he declared himself to be married to her although he stated they did not live together at that time because of marital problems.

On a VA Form 21-526, received on December 20, 1999, the Veteran declared himself divorced.  He indicated that his marriage to [redacted] (in August 1985) ended in divorce in October 1997 in Detroit, Michigan.

There is otherwise no official documentation of the termination of the Veteran's marriage to the appellant currently in the claims file.  The claims file contains conflicting evidence on the question of whether the marriage was legally terminated.  The appellant argues that she and the Veteran never legally divorced, and thus his subsequent marriage may be legally void.  Before a fully informed consideration of the pertinent legal questions which may be at issue can commence, the Board believes that additional development is warranted on the question of whether there is any documentation of the Veteran's reported divorce from the appellant.  Under the circumstances, in which it appears that the location of his reported divorce terminating his marriage to the appellant was Detroit, Michigan, the Board finds that appropriate action should be taken to attempt to obtain documentation of the reported divorce from that location.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate court in the county of Detroit, Michigan, and request any records regarding a divorce of the Veteran and the appellant. Document in the claims folder all attempts to obtain this information.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the RO/AMC should readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

